Title: From Alexander Hamilton to James McHenry, 4 October 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York October 4th. 1799
          
          Colonel Read informs me that he had not heard from those of his officers whose names are subjoined.
          You must be able to tell probably know where these Gentlemen reside, and whether they have accepted or declined. I would be much obliged to you if you would signify to Such of them as have accepted the propriety of joining their Commandant at Raleigh. But should you decline this if you will mention to me the places where they are to be found I will write to them myself if you prefer that I should write to them you will be so good as to inform me where they are to be found.
          With great respect I am, Sir
          Secretary of War
        